Citation Nr: 1330590	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  13-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the Virtual VA and VBMS system, to ensure a complete review of the evidence in the case.


FINDINGS OF FACT

1.  Hearing loss was noted on entrance onto active duty service but was not aggravated by service.

2.  A current diagnosis of tinnitus is related to hearing loss.


CONCLUSIONS OF LAW

1.  Pre-existing hearing loss was not aggravated by service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that pre-existing disorder, but he or she may bring a claim for service-connected aggravation of that disorder.  In that case, 
38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)); 38 C.F.R. § 3.306(a).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

The Veteran contends that his hearing loss was aggravated beyond the natural progression of the disease by his exposure to noise related to his duties in service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After review of the record, the Board finds that while a bilateral hearing loss was noted at entry to active duty, it was not aggravated by such service.  Specifically, the September 1976 entrance examination showed pure tone audiometry thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
15
--
55
LEFT
25
20
15
--
55

The clinical assessment of the Veteran's hearing was marked as abnormal.  In addition, the thresholds are also sufficient to qualify as hearing loss for VA purposes.  Therefore, a pre-existing hearing loss was noted at entrance.

As pre-existing hearing impairment was noted at entrance, the next question is whether the pre-existing injury or disease increased in disability during service.  Only if an increase in service in shown, does the Board need to reach the question of whether the increase was due to the natural progress of the disease.  

In this case, the Veteran's hearing loss disability did not increase in service, therefore aggravation has not been shown.  Specifically, at the time of service separation in July 1980, audiometric thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
60
55
LEFT
5
10
10
45
55

Significantly, the thresholds at 4000 Hz were exactly the same at separation as they were at entrance.  The remaining thresholds at 500, 1000, and 2000 were improved.  While the thresholds at 3000 Hz were also high at separation, they were not measured at entrance so are of no probative value in assessing whether the threshold was aggravated during service.  

Because a pre-existing hearing impairment was the same at entrance and separation, there was no increase in disability during service and the presumption of aggravation has not been triggered.  Moreover, as no increase in disability was noted during service, the Board need not reach the issue of whether the increase was due to the natural progression of the disease.

The Veteran also underwent an audiometric test in January 1980 which showed essentially the same pure tone thresholds as his separation examinations:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
60
55
LEFT
10
10
15
65
60

Even if the Board were to find a level of 5 dB increase at 4000 Hz (from 55 to 60) statistically significant, at best this was a temporary increase in disability and not a permanent aggravation of the disorder as evidenced by the threshold level listed at 55 dB at separation.

Moreover, post service evidence does not support a finding of aggravation.  In January 2010, the Veteran underwent a VA audio examination.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
75
70
LEFT
10
10
50
70
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  The diagnosis was sensorineural hearing loss, normal to severe.

On the critical question of aggravation, the examiner stated that there was no significant threshold shift from the results of the service entrance examination to the results of the examination performed before separation.  The examiner remarked that the Veteran entered service with hearing loss and no significant threshold shift was noted as separation.  She concluded that hearing loss was less likely as not due to in-service noise exposure.  While the examiner did not use the word "aggravation," it is apparently that she was considering the difference between the entrance examination and the separation examination in rendering her opinion.  

In assigning high probative value to this report, the Board notes that the examiner had the claims file for review, specifically discussed the findings in the claims file, obtained a reported history from the veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Veteran underwent private audiometric testing in October 2009 which reflected a decrease in current hearing acuity.  These results, however, are of little probative weight as the issue is not whether his hearing is worse now, but rather was it aggravated during service.  In this regard, the private examiner offered no opinion rendering the report of little probative value on the issue of aggravation. 

The Board has considered the Veteran's lay statements that his hearing became worse while on active duty.  The Board reiterates that he is competent to report symptoms as they come to him through his senses, a hearing disability is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Tinnitus

The Veteran contends that his current diagnosis of tinnitus is related to service.  Unlike hearing loss, tinnitus was not noted at entrance so the presumption of soundness attaches.

Post-service evidence reflects complaints of tinnitus at the January 2010 VA examination.  At that time, the Veteran reported the gradual onset of tinnitus but he could not say when it actually started.  Therefore, tinnitus is currently diagnosed.  However, the evidence does not reflect in-service complaints of, treatment for, or a diagnosis of tinnitus, despite the fact that he was noted to have a hearing impairment during service.  Therefore, tinnitus was not noted in service.

The Board has considered the Veteran's assertion of unremitting symptoms of tinnitus since service.  On this point, the Board finds the evidence in conflict.  On one hand, in the initial claim for benefits, he indicated that tinnitus started during service (1977); however, he told a VA examiner that tinnitus had a gradual onset and he could not say when it started.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms of tinnitus since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to active duty, despite his contentions to the contrary.    

To that end, the Board turns again to the January 2010 VA examination.  At that time, the Veteran reported in-service noise exposure (artillery, aircraft, heavy equipment, weapons, diesel engines, lawn equipment, explosives, and power tools) as well as post-service noise exposure (weapons, diesel engines, lawn equipment, motorcycles, and power tools).  

After a review of the claims file and a physical examination, the examiner diagnosed tinnitus.  On the question of whether tinnitus was related to hearing loss, the examiner said "Yes."  On the question of medical nexus, the examiner found that tinnitus was less likely as not related to the Veteran's in-service noise exposure.  There is no contradictory medical opinion of record.  As the examiner found that tinnitus was related to hearing loss, which is not service-connected, and not related to in-service noise exposure, the Board finds that no medical nexus between tinnitus and service.

Although the Veteran asserts that tinnitus is due to in-service noise exposure, the Board affords the opinion provided by the VA examiner more probative value.  The VA examiner, unlike the Veteran, has medical expertise in auditory matters and is able to render a competent medical opinion regarding the likelihood that tinnitus is related to service.  For these reasons, the medical opinion outweighs the Veteran's unsupported lay assertion that his current diagnosis of tinnitus is related to active service.  For the foregoing reasons, the preponderance of the evidence weighs against the claim for tinnitus; therefore, the appeal is denied.

Finally, with respect to both claims, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same December 2009 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, a private treatment record, and the Veteran's statements.   

Next, a specific VA medical opinion pertinent to the issues on appeal was undertaken in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the January 2010 VA audiological examination and opinion obtained are adequate because the examination was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and included a thorough examination.  The VA examiner offered a relevant medical opinion and provided supporting reasons for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  He has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


